Citation Nr: 0300014	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
VA compensation benefits in the amount of $2,272.83.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1969.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for a waiver 
of recovery of an overpayment of VA compensation benefits.  
He subsequently perfected a timely appeal regarding that 
decision.


FINDINGS OF FACT

1.  In May 1998, the RO granted entitlement to a 100 
percent disability rating for the veteran's service-
connected post-traumatic stress disorder (PTSD), effective 
from January 29, 1996, with payments to commence on 
February 1, 1996.  

2.  In a June 1999 letter, the RO advised the veteran that 
his disability benefits had been increased, at his 
request, from February 1996 to include an additional 
allowance for two children.  

3.  In the June 1999 letter letter, the RO advised the 
veteran that his failure to promptly tell VA of a 
dependency change could result in an overpayment that must 
be repaid; he was also furnished VA Pamphlet 22-73-3, 
Summary of Education Benefits, which informed the veteran 
that he was not entitled to a dependency allowance while 
any of his dependents received Chapter 35 educational 
assistance.  

4.  In a December 1999 letter, the RO proposed to reduce 
the veteran's monthly payments because it had been 
discovered that his two children had been receiving 
Chapter 35 benefits since July 1999 and August 1999, 
respectively, and the veteran was so advised.

5.  In February 2000, the proposed adjustment to the 
veteran's compensation benefits was made, resulting in a 
calculated overpayment of benefits in the amount of 
$2,272.83.  

6.  The veteran's overpayment, in the amount of $2,272.83, 
did not result from fraud, misrepresentation, or bad faith 
on his part.

7.  Recovery of a portion of the debt, $1,200.00, plus any 
accrued interest, would be against considerations of 
equity and good conscience.

8.  Recovery of the remaining indebtedness, $1,072.83, 
would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  Recovery of a portion of the overpayment of pension 
benefits in the amount of $1,200.00, plus any accrued 
interest, would be against equity and good conscience, and 
recovery of that amount by the Government may be waived.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2002).

2.  Recovery of the remainder of the overpayment of 
pension benefits in the amount of $1,072.83, plus any 
accrued interest, would not be against equity and good 
conscience, and recovery of that amount by the Government 
may not be waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.963(a), 1.965(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a May 1998 rating decision, the RO granted entitlement 
to service connection and a 100 percent disability 
evaluation for the veteran's PTSD, with an effective date 
of January 29, 1996.  The veteran was so notified by 
letter in June 1998, and was also notified that payments 
would commence on February 1, 1996.  See 38 U.S.C.A. § 
5111(a) (West 1991); 38 C.F.R. § 3.31 (2002), mandating 
that, once an effective date is established, actual 
payment of benefits may not begin until the first day of 
the next calendar month.

The veteran subsequently contacted the RO because his two 
sons had not been added onto his monthly compensation 
benefits as dependents.  In a June 1999 response, the RO 
advised the veteran that his disability benefits had been 
amended upward from February 1996, to include additional 
benefits for his children.  In that letter, the RO also 
advised the veteran that his failure to promptly advise VA 
of a dependency change could result in an overpayment that 
must be repaid.  The RO requested that the veteran 
complete two VA Forms 21-674, Request for Approval of 
School Attendance, one for each child.  With this letter, 
he was also furnished VA Pamphlet 22-73-3, Summary of 
Education Benefits.  This information informed the veteran 
that he was not entitled to a dependency allowance while 
any of his dependents received Chapter 35 educational 
assistance.

Later than month, the veteran submitted the completed VA 
Forms 21-674, which revealed that both of his children 
were currently attending high school.  In a July 1999 
letter, the RO advised the veteran that his disability 
benefits were once again being amended from February 1996 
to include additional benefits for his children.  It was 
noted that payments would continue to be made based upon 
his children's school attendance, which was expected to 
last until February 2000.

In December 1999, the RO in Los Angeles received notice 
from the RO in Muskogee, Oklahoma, that the veteran's 
children had been in Chapter 35 training since July 6, 
1999, and August 16, 1999.  The records forwarded from 
that office show that the applications for Chapter 35 were 
completed by the veteran's children.

Later that month, the RO issued a letter to the veteran 
advising him that it was proposing to reduce his 
compensation payments because information had recently 
been received showing that his children were receiving 
education benefits under Chapter 35.  He was informed that 
he had 60 days in which to respond to this letter or to 
submit evidence showing why this adjustment should not be 
made.  

In a February 2000 letter, the RO informed the veteran 
that his compensation had been reduced, effective July 
1999, because it had been determined that his children had 
elected to receive Chapter 35 benefits.  In a separate 
letter issued that month, the RO advised the veteran that 
an overpayment of $2,272.83 had been created due to the 
adjustment on his account.  (The Board notes that the 
figure was elsewhere stated as $2273.83, but it appears 
the previously stated amount, which is one dollar lower, 
is correct.)  It was noted that he had 30 days in which to 
either dispute the debt or request a waiver of overpayment 
of the debt.

The veteran subsequently requested a waiver of overpayment 
of his debt.  He indicated that he was totally disabled 
and had bills to meet.  He also indicated that he was 
still helping his two sons in college, and that he had 
another boy for whom he was responsible.  In support of 
his claim, the veteran submitted a Financial Status Report 
in which he reported his monthly income as $3,026 and his 
monthly expenses as $2,138 a month.  He did not list any 
automobile payments, and he did not report owning any real 
estate or other assets.

In the November 2000 decision, the Committee on Waivers 
and Compromises denied the veteran's request for a waiver 
of his overpayment.  The Committee essentially determined 
that the veteran was at fault for his debt and that 
repayment of that debt would not cause financial hardship.  
The Committee noted that the veteran had recently reported 
being responsible for a third child, but found that this 
child did not reside with him and that he had not 
submitted evidence of being financially responsible for 
the child.

In a Notice of Disagreement received in August 2001, the 
veteran asserted that his monthly income was $3006 per 
month and that his monthly expenses totaled $2,911 per 
month.  He explained that his expenses included monthly 
payments of $1,041 for his mortgage, $350 for food, $140 
for utilities, $562 for his car, $170 for credit cards, 
$114 for phone, $69 for insurance, $400 to his two sons, 
and $65 for a gardener.  He indicated that he had $95 left 
over per month for incidentals.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in November 2001, the veteran reiterated his 
contention that repayment of his debt was creating a 
financial hardship.  It appears that his debt was then 
being recovered by VA through monthly recoupment of $75 
from his disability compensation, later reduced to $50.  
The record is not clear as to whether the entire disputed 
debt has been collected.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

Considering the nature of this case, which involves a 
request for a waiver of overpayment of VA benefits, the 
Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the recent holding of the 
United States Court of Appeals for Veterans Claims in 
Barger v. Principi, 16 Vet. App. 132 (2002) (holding that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment).  Moreover, even if 
the VCAA were held to be applicable to this matter, we 
find that any requirements of the VCAA have been fully 
satisfied, and no further action is necessary by the Board 
to ensure compliance with this law.  For example, the RO 
sent a detailed letter in January 2002 which, in essence, 
advised the veteran that VA would attempt to secure, on 
his behalf, any relevant evidence which he might identify 
and for which he would provide necessary authorizations 
for release.

As to procedure, the Board notes that the claimant has 
been advised by the RO of the appropriate laws and 
regulations relating to requests for a waiver of 
overpayment.  In addition, it is clear that the veteran 
has been given ample opportunity to submit evidence and 
argument in support of his claim.

B.  Waiver of Overpayment

Recovery of an overpayment of VA benefits to a veteran 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the 
veteran, and if collection of the indebtedness from the 
veteran would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c) (West 1991); 38 C.F.R. § 1.963(a) 
(2001).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

Moreover, the statutory phrase "equity and good 
conscience" does not stand in isolation.  See Smith v. 
Derwinski, 1 Vet. App. 267, 279 (1991).  The equity-and-
good-conscience standard means arriving at a fair decision 
between the obligor and the Government.  In making this 
decision, consideration is given to the following 
elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault 
of the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted in 
relinquishment of a valuable right or the 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

The veteran is seeking a waiver of recovery of overpayment 
of VA pension benefits in the amount of $2,272.83.  He 
essentially contends that to be forced to repay his debt 
at this time would place too much of a financial hardship 
on him.

When a veteran raises the issue of the validity of the 
debt as a part of the waiver application, the waiver 
application cannot be adjudicated without first deciding 
the veteran's challenge to the lawfulness of the debt 
asserted against him.  Schaper v. Derwinski, 1 Vet. App. 
430, 437 (1991).  The veteran does not contend, and the 
record does not in any way show, that the debt in this 
case was not validly incurred.  There is no question that 
the veteran's children received Chapter 35 educational 
assistance benefits at the same time that he was receiving 
an additional amount of disability compensation for them 
as dependents.  There is also no question as to the amount 
of the overpayment that was incurred during that period.  
Further, it appears from the record that the veteran was 
properly notified of the overpayment, and that all due 
process considerations were duly complied with by VA.  The 
Board finds that the veteran's indebtedness was properly 
established, and that this question need not be addressed 
further.  See Schaper, 1 Vet. App. at 437.

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver.  38 U.S.C.A. § 
5302.  In this case, the Board believes that the veteran's 
action did not represent a willful intent to deceive or 
defraud, but rather represented inadvertence or mistake on 
his part; specifically, a misunderstanding as to his 
responsibilities in reporting changes in the status of his 
dependents.  Therefore, the Board finds that there was no 
showing of fraud, misrepresentation, or bad faith shown on 
the part of the veteran in conjunction with the creation 
of the overpayment that has been assessed against him.

Having found that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the 
veteran, the Board will turn to the question of whether 
recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

The first element to consider is "fault of the debtor", 
which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1).  The second element is "balancing of faults", 
which requires a weighing of the fault of the debtor 
against the fault of VA.  38 C.F.R. § 1.965(a)(2).  As 
discussed above, the veteran failed to advise the Los 
Angeles RO that his children had elected to receive 
Chapter 35 benefits.  Although the Board has determined 
that the veteran's actions did not rise to the level of 
either bad faith or fraud, the Board is of the opinion 
that this does not relieve him of responsibility in this 
matter.

The record reflects that the veteran was advised by the RO 
in a June 1999 letter that he had a responsibility to 
report any changes in the status of his dependents.  He 
was also furnished with a VA Pamphlet 22-73-3, Summary of 
Education Benefits, which advised him that he was not 
entitled to a dependency allowance in his compensation 
award while any of his dependents received Chapter 35 
educational assistance.  In light of the notification that 
he received, the Board believes that the veteran bears a 
degree of fault for failing to inform the Los Angeles RO 
of his children's receipt of Chapter 35 benefits.  

With respect to balancing of faults, the Board has been 
unable to identify any actions on the part of VA that 
might have led to either the veteran's misunderstanding 
regarding his duty to report his children's receipt of 
Chapter 35 benefits.  As noted above, the record reflects 
that the RO specifically advised the veteran of his 
responsibility in that regard.  In addition, there was no 
basis in the record for the RO to question the veteran's 
ability to understand or comply with his responsibilities.  
Although the record reflects that the veteran has been 
found to be totally disabled due to PTSD, there is no 
suggestion that he has ever been found to lack competency 
to handle his own affairs.  Thus, the Board has been 
unable to identify fault on the part of VA in this matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  
In August 2001, the veteran reported an average monthly 
income of $3,006 and monthly expenses of $2,911, leaving a 
monthly balance of $95.00.  Although basic necessities of 
life would appear to be covered by the listed income, 
there is only a relatively small portion of the income 
left over, in the amount of approximately $95.00 a month, 
which would be available to pay the debt.

Arguably, because of the veteran's very limited monthly 
resources, were VA to demand full recovery of the debt, 
that could interfere with the veteran's ability to provide 
for life's basic necessities without creating undue 
hardship.  The Board does, however, note that there is a 
small monthly surplus available.  Thus, it appears that he 
should be able to pay at least a portion of that surplus 
in monthly installments toward the payment of his debt.

The fourth element to be addressed is whether recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.  38 C.F.R. § 1.965(a)(4).  In 
light of the veteran's limited resources, and that fact 
that he has been found to be totally disabled due to his 
PTSD, the Board believes that to expect repayment of his 
entire debt to the Government would potentially defeat the 
purpose for which his VA compensation benefits were 
intended.


The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution of the debt 
would result in unfair gain to the debtor.  38 C.F.R. 
§ 1.965(a)(5).  In this case, the veteran did unfairly 
gain $2,272.83 due to his failure to report to the Los 
Angeles RO that his children had elected to receive 
Chapter 35 benefits.  Thus, the Board finds that there was 
unjust enrichment.

The sixth element to be considered is whether reliance on 
VA benefits resulted in the veteran's relinquishing a 
valuable right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, 
nor do the facts show such to be the case.

In conclusion, the Board finds that a balancing of the 
considerations of equity and good conscience reflects that 
the veteran was at fault in the creation of the 
overpayment debt, and that unjust enrichment resulted.  On 
the other hand, considerations of undue hardship and the 
intended purpose of the benefits favors the appellant, who 
is a totally disabled veteran of combat service in 
Vietnam.  Thus, the Board concludes that the facts of this 
case, when weighed and balanced in light of the various 
elements of equity and good conscience, are in favor of 
the conclusion that a partial waiver is warranted.

In the opinion of the Board, the principles of equity and 
good conscience militate against full recovery of the 
veteran's overpayment debt.  We recognize that a 
significant portion of the debt has already been recovered 
via recoupment.  Having weighed the equities and 
considered the veteran's stated financial situation, the 
Board determines that a partial waiver, in the amount of 
$1,200.00, plus any accrued interest, should be granted.  
The RO, in conjunction with the Debt Management Center, 
will calculate and adjust the veteran's remaining unpaid 
debt, if any, accordingly.  Based upon the financial 
evidence of record, the Board is further of the opinion 
that the veteran is capable of paying a portion of the 
indebtedness, in the amount of $1072.83, whether or not 
said amount has already been collected.


ORDER

A partial waiver of overpayment in the amount of 
$1,200.00, plus any and all accrued interest, is granted, 
on the basis of equity and good conscience.

Waiver of the remaining overpayment of pension benefits, 
in the amount of $1,072.83, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

